UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MEIR HELLER & SHAINDY HELLER on behalf
of her infant son S.H., as his next friend,

                                Petitioners,
                                                                      ORDER & OPINION
                  – against –
                                                                         19 Civ. 4003 (ER)
WILLIAM P. BARR, in his Official Capacity as
Attorney General of the United States; THOMAS
R. DECKER, in his Official Capacity as New
York Field Office Director for U.S. Immigration
and Customs Enforcement; JAMES MCHENRY,
in his Official Capacity as Director of the
Executive Office for Immigration Review,

                                Respondents.



Ramos, D.J.:

        Petitioners Meir Heller (“Petitioner”) and Shaindy Heller, on behalf of her infant son,

S.H., as his next friend (collectively, “Petitioners”), filed the instant petition for a writ of habeas

corpus and complaint for declaratory and injunctive relief pursuant to 28 U.S.C. § 2241; the All

Writs Act, 28 U.S.C. § 1651; the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq.;

the Immigration and Nationality Act (“INA”) , 8 U.S.C. § 1101 et seq.; and Article I, Section 9,

of the U.S. Constitution. Doc. 1. Petitioner challenges his continued detention by immigration

authorities and seeks injunctive and declaratory relief, as well as immediate release from

detention.

        On May 3, 2019, Petitioners filed with the Court a petition for habeas corpus challenging

the sufficiency of process of Petitioner’s bond hearing, at which he was denied his request to be

released on bond. Petitioners argue that the presiding Immigration Judge improperly placed on
Petitioner the burden of proof to show that continuing civil detention was unwarranted. On May

14, 2019, Respondents submitted a letter with the Court arguing that the case should be

transferred to the U.S. District Court for the District of New Jersey, the district where Petitioner

is confined.

       On May 20, 2019, the Court held a hearing with the parties, during which the Court

granted the government’s motion to transfer the case the New Jersey, setting forth its reasoning

on the record. The Court noted that an order and opinion would follow. This is that order and

opinion.

       To entertain a habeas corpus petition under 28 U.S.C. § 2241, a court must have

jurisdiction over the petitioner’s custodian. See Braden v. 30th Judicial Circuit Court of Ky.,

410 U.S. 484, 494–95 (1973) (explaining that writ of habeas corpus does not act upon prisoner

seeking relief, but upon his or her custodian). Accordingly, a habeas corpus petition should

name as the respondent “the person who has custody over [the petitioner],” 28 U.S.C. § 2242,

that is, the petitioner’s “immediate custodian,” Rumsfeld v. Padilla, 542 U.S. 426, 439–40

(2004). “[I]n habeas challenges to present physical confinement—‘core challenges’—the default

rule is that the proper respondent is the warden of the facility where the prisoner is being held,”

and the writ is issuable only in “the district of confinement.” Rumsfeld, 542 U.S. at 436, 442.

“Non-core” challenges include challenges to forms of custody other than physical confinement,

including orders of removal. See, e.g., Somir v. United States, 354 F. Supp. 2d 215, 217 n.2

(E.D.N.Y. 2005) (collecting cases).

       Although the Supreme Court in Padilla “left open the question whether the Attorney

General is a proper respondent to a habeas petition filed by an alien detained pending

deportation,” id. at 435 n.8, “a majority of district courts in this Circuit have applied the



                                                  2
immediate custodian rule to such challenges,” Cesar v. Shanahan, No. 17 Civ. 7974 (ER), 2018

WL 1747989, at *1 (S.D.N.Y. Feb. 5, 2018) (citation and internal quotation marks omitted).

       The Court finds that Petitioners raise a “core” habeas challenge and thus venue is only

proper in the District of New Jersey, the district of Petitioner’s confinement. Petitioners’

argument that they are challenging the legal process of the bond hearing, as opposed the

confinement that resulted from the legal insufficiency of the bond hearing, relies upon a false

distinction. Petitioners seek as relief a bond hearing at which Petitioner can challenge his current

detention.

       Petitioners’ argument that venue is proper in this district because infant S.H. is also a

petitioner but not subject to confinement, such that the immediate custodian rule is inapplicable,

is also unavailing. Allowing the case to proceed in this venue simply because one of the nominal

petitioners in this case is not confined would provide an end-run around the immediate custodian

rule that has no basis in Padilla.

       Because this is a “core” habeas challenge, the immediate custodian rule of Padilla

applies. At the time he filed his habeas petition and now, Petitioner was detained at the Bergen

County Jail in Hackensack, New Jersey, which is in the District of New Jersey. However,

Petitioner does not name as respondent his immediate custodian. Rather, Petitioner names

several individuals who are best considered “remote supervisory officials.” See Rumsfeld, 542

U.S. at 435 (“[T]he default rule is that the proper respondent is the warden of the facility where

the prisoner is being held, not the Attorney General or some other remote supervisory official.”).

Consequently, neither the present district nor the present respondents are proper.

       Because Petitioner was confined in New Jersey at the time he filed this petition, and

because the warden of the Bergen County Jail is his immediate custodian, the government’s



                                                 3
